Name: 88/579/EEC: Commission Decision of 24 October 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (Rhineland-Palatinate) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  environmental policy;  agricultural policy
 Date Published: 1988-11-22

 Avis juridique important|31988D057988/579/EEC: Commission Decision of 24 October 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (Rhineland-Palatinate) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 315 , 22/11/1988 P. 0031 - 0031*****COMMISSION DECISION of 24 October 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (Rhineland-Palatinate) pursuant to Council Regulation (EEC) No 797/85 (Only the German version of this text is authentic) (88/579/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas the Government of the Federal Republic of Germany has forwarded, pursuant to the second indent of Article 24 (1) of Regulation (EEC) No 797/85, the provisions entitled 'Bewirtschaftungszuschuesse zur Erhaltung des Steillagenweisbaus aus Gruenden des Landschaftsschutzes' on the implementation of Title V of Regulation (EEC) No 797/85 in Rhineland-Palatinate; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community to the common measure introduced by Title V of the abovementioned Regulation are satisfied in the light of the compliance of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas Title V of Regulation (EEC) No 797/85 provides that Member States may, in areas which are particularly sensitive as regards protection of the environment and natural resources and as regards preservation of the landscape and the countryside, adopt measures to promote the introduction and the maintenance of farming practices compatible with the needs of such areas and to adapt and adjust agricultural, production according to market requirements; Whereas those measures consist of an annual premium per hectare granted to farmers who undertake, for a period of at least five years, to apply certain farming practices under a specific programme covering a defined area; Whereas the Community's financial contribution to the aid scheme provided for is limited to only those cases satisfying the conditions, objectives and criteria laid down in Title V of Regulation (EEC) No 797/85; Whereas the measures provided for by the provisions forwarded by the land Rhineland-Palatinate go sufficiently far in determining farming practices compatible with the requirements of protecting those areas but they do not aim to contribute towards adapting and adjusting agricultural production according to market requirements; whereas they therefore do not satisfy the conditions, objectives and criteria laid down in Title V of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The provisions entitled 'Bewirtschaftungszuschuesse zur Erhaltung des Steillagenweisbaus aus Gruenden des Landschaftsschutzes' of the Land Rhineland-Palatinate forwarded by the Government of the Federal Republic of Germany pursuant to the second indent of Article 24 (1) of Regulation (EEC) No 797/85 do not satisfy the conditions for a Community financial contribution to the measure provided for in Title V of that Regulation. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 24 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.